               Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

    ALADDIN MANUFACTURING
    CORPORATION,
      Plaintiff,
         v.                                      CIVIL ACTION FILE
                                                 NO. 4:19-CV-00058-WMR

    BRUMLOW MILLS, INC, et al,


      Defendants.

                         ORDER REGARDING SPECIAL MASTER


              It is hereby stipulated and agreed by and between counsel for all parties and

     the Court that this action is a case which requires patent claim construction,

     discovery, and summary judgment issues to be determined.1 The parties agree that it

     is appropriate and in the interests of justice to appoint a Special Master pursuant to

     Rule 53 of the Federal Rules of Civil Procedure to assist the Court in making those

     determinations. It is further agreed that the appointment of a Special Master will

     avoid placing unnecessary burdens upon the Court and the parties, and such

     appointment would expedite the case, keep costs reasonable, and promote effective

     decision-making by the Court, parties and counsel.



1
  The Court notes that it had a phone conference with counsel on October 22, 2019, wherein the
Court’s desire to appoint a Special Master was discussed. The parties were given until Monday,
October 28, 2019, to lodge any objection thereto. Both parties responded and agreed to this
appointment.
       Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 2 of 7




      Accordingly, the Court hereby enters an Order for the appointment of a

Special Master, as follows:

      (1) A Special Master shall be appointed to supervise claim construction,

claim construction briefing by the parties, to schedule and preside over the Markman

hearing in this case, and to submit a report and recommendation on claim

construction to the Court. Further, the Special Master shall consider any discovery

disputes that arise between the parties, and any summary judgment motions filed,

and provide a report and recommendation to the Court concerning any such motions.

      (2) The parties will endeavor to select a mutually agreed upon Special Master.

The Special Master must be a patent attorney registered before the United States

Patent Office with a business office in the Northern District of Georgia. The Special

Master must have some prosecution experience, which shall have included patents

directed to carpet manufacturing and/or design, if possible. The Special Master must

have at least twelve years of experience litigating patent cases, which shall have

included patents directed to carpet manufacturing and/or design, if possible.

      (3) If the parties cannot reach agreement as to the selection of a Special

Master within fourteen (14) days of the Court entering this Order, each party shall

identify three proposed candidates to the other party on or before that date (the



                                         2
        Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 3 of 7




“Exchange Date”). Each party shall have two strikes to use against the other party’s

proposed candidates. If, within seven (7) days of the Exchange Date, the parties still

cannot agree, the parties shall use their two strikes to narrow the proposed candidates

to one proposed candidate per party and shall jointly submit the two remaining

proposed candidates to the Court for the Court to select and appoint one of the two

remaining proposed candidates as the Special Master. Each party may also submit

a one to two page letter as to why their proposed person should be selected.

      (4) Upon selection of the Special Master, the parties will prepare an Order for

signature by this court appointing the selected Special Master. The Order shall

include that the Special Master will hold an Initial Status Conference to confer with

the parties to establish a date for the Markman hearing. The Markman hearing shall

follow completion of claim construction discovery (if needed) and claim

construction briefing. The parties shall submit an Amended Scheduling Order

proposing dates for completing claim construction discovery (if needed) and claim

construction briefing. In the event the parties are not able to reach an agreement as

to the Amended Scheduling Order, the parties will contact the Court to request the

Court’s assistance by telephone regarding the issues in dispute.




                                          3
        Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 4 of 7




      (5) Pursuant to Fed. R. Civ. P. 53(a)(2) and 53(b)(3), the Special Master shall

file an affidavit with this Court that states that he/she has no relationship to the

parties, counsel, action, or Court that would require disqualification of a judge under

28 U.S.C. § 455. During the course of these proceedings, the Special Master and the

parties shall notify this Court immediately if they become aware of any potential

grounds that would require disqualification.

      (6) While overseeing discovery, the Special Master shall have the rights,

powers, and duties provided in Fed. R. Civ. P. 37 and may adopt such procedures as

are not inconsistent with Rule 37, Rule 53, or with this or other orders of the Court.

All proceedings before the Special Master and appeals from the Special Master’s

orders, if any, will be controlled by Fed. R. Civ. P. 37 and 53.

      (7) With respect to the Markman hearing, the Special Master shall determine

the manner of presentation of evidence at the Markman hearing after consultation

with the parties. The Markman hearing shall take place in an available courtroom in

the Richard B. Russell Federal Building, 75 Spring Street, S.W., Atlanta, Georgia

30303. In the event any summary judgment motions are filed in conjunction with

claim construction, the Special Master may exercise his/her discretion to hold a

single hearing on claim construction and summary judgment issues, provided doing

so causes no significant delay in rendering his/her report and recommendation

                                          4
        Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 5 of 7




concerning claim construction.

      (8) Unless waived by both parties, all proceedings before the Special Master

will be on the record. The parties will split equally the takedown and, if necessary,

transcription costs (if such transcription is deemed necessary), subject to any other

recommendation by the Special Master. The Special Master or Court may require

transcription or alternatively the parties may order transcription. If a transcript is

requested by the parties, the Special Master, or the Court, the transcript, or any part

of it, will not be filed with the Court unless requested by the Court or so ordered by

the Special Master.

      (9) The parties and the Special Master may not communicate on an ex parte

basis except to the extent needed to discuss administrative or scheduling matters.

The Special Master, however, may contact the Court on an ex parte basis to discuss

any matters relevant to this case.

      (10) The Special Master shall maintain orderly files consisting of all

documents submitted to him/her by the parties and of any of his/her written orders,

findings, and/or recommendations. The Special Master shall file any written orders,

findings, and/or recommendations with the Court via Electronic Case Filing

(“ECF”). Such filing shall constitute service in accordance with LR 5.1(A), NDGa.




                                          5
        Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 6 of 7




      (11) Pursuant to Federal Rule of Civil Procedure 53(f)(2), any party may file

an objection to an Order, finding, or Report and Recommendation made by the

Special Master within fourteen days after the date of issuance of the Order, finding,

or Report and Recommendation, unless the Court orders otherwise. Failure to

meet this deadline results in permanent waiver of any objection to the Special

Master’s Orders, findings, or Reports and Recommendations. Absent timely

objections, the Orders, findings, and Reports and Recommendations of the Special

Master shall be deemed approved, accepted, and ordered by the Court, unless the

Court explicitly states otherwise. The Court’s action on any written orders, findings,

and/or recommendations of the Special Master shall be reviewed and handled in

accordance with Fed. R. Civ. P. 53(f). The Court shall decide de novo all objections

to findings of fact and conclusions of law made or recommended by the Special

Master. The Court will set aside rulings by the Special Master on procedural matters

only for an abuse of discretion.

      (12) The parties shall make arrangements with the Special Master to

compensate him/her for services on an hourly basis. The parties shall share the fees

and expenses of the Special Master’s services equally. Notwithstanding their

agreement to compensate the Special Master equally, neither of the parties shall

waive the right to seek all allowable costs, including a party’s portion of fees and

                                          6
    Case 4:19-cv-00058-WMR Document 19 Filed 10/31/19 Page 7 of 7




expense paid to the Special Master, pursuant to Fed. R. Civ. P. 54(d) and 28
U.S.C. § 1920.

      (13) The Special Master shall be directed to proceed with all reasonable

diligence to complete the tasks assigned by any Order entered pursuant to this

Consent Motion.

       (14) The Clerk shall be DIRECTED to send a copy of the Order

appointing the Special Master, once entered, to the Special Master via email

and to add the Special Master to the docket and include him/her on docket

notifications through the CM/ECF system.

       This 31st day of October, 2019.




                                     7
